John Mauzy Pittman, Judge, concurring. I agree with the Court’s decision to reverse and remand for the Commission to make adequate findings of fact. I write separately to note that the guidance provided to the Commission on remand is mere dicta which binds neither the Commission on remand nor this court in a subsequent appeal. While the general citations of law relating to due process in the majority opinion may be correct, it does not follow that they are apropos in the case at bar, or that the parties and the Commission will find them to be helpful. It must be remembered that the facts of this case have yet to be determined and, as Mr. Justice Jackson stated in Armour & Co. v. Wantock, 323 U.S. 126, 132 (1944): It is timely again to remind counsel that words of our opinions are to be read in the light of the facts of the case under discussion. To keep opinions within reasonable bounds precludes writing into them every limitation or variation which might be suggested by the circumstances of cases not before the Court. General expressions transposed to other facts are often misleading.